Citation Nr: 1703154	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  00-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a claimed head infection, to include a neurological/vestibular disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1956 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA).  In May 2011, the Appeals Management Center (AMC) granted service connection for a lumbar spine disability.  The Veteran appealed the rating assigned for this condition, and while that issue has been adjudicated, the TDIU claim on appeal was recognized by the Board in a September 2015 remand as being part of the appeal for a higher lumbar spine rating.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

In August 2011, the Regional Office (RO) in Nashville, Tennessee, denied service connection for a head infection and brain damage.  In light of the evidence of record, the Board has recharacterized the issue as service connection for residuals of a claimed head infection, to include a neurological/vestibular disorder.

The Veteran testified before the undersigned at a Travel Board hearing in November 2014.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sinusitis and allergic rhinitis with associated episodic vertigo are etiologically related to service.

2.  Cerebellar ataxia is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis and allergic rhinitis with associated episodic vertigo have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for cerebellar ataxia have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

The Veteran's service records were lost in a 1973 fire at the National Personnel Records Center and are not available for review.  Where service records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In numerous written statements, post-service treatment records, and hearing testimony, the Veteran has stated that, during his period of service, he experienced an infection of some form in his head, to include the ears and sinuses.  He stated that his treatment for this infection included some type of surgical procedure.  He contends that, ever since this episode, he has experienced balance issues and vertigo.

As noted above, no service records are available to corroborate the Veteran's account.  However, his statements regarding the infection and treatment in service and subsequent symptoms have been generally consistent for 20 years.  See May 1997 VA Treatment Records (noting bilateral ear infections in service with balance problems and occasional vertigo since that time).  The Board finds the Veteran's statements in this regard to be credible.  Therefore, the "in-service incurrence" element of service connection has been established.

Notably, VA records from May 2011 show that, based on the Veteran's description, he had a chronic sinus and ear infection in service for which he underwent surgery to relieve pressure in his inner ear and Eustachian tubes.  An April 2015 VA examiner stated that it was most likely bilateral pressure equalization tubes or at least a bilateral myringotomy, and that a sinus surgical procedure was not described.  A myringotomy is the creation of a hole in the tympanic membrane.  See Dorland's Illustrated Medical Dictionary 1245 (31st ed. 2007).

The April 2015 VA examiner diagnosed the Veteran with sinusitis and allergic rhinitis with associated episodic vertigo, and also with cerebellar ataxia.  Therefore, current disabilities have also been established.

As to whether these conditions are related to the in-service episode described by the Veteran, the examiner stated that the allergic rhinitis and sinus conditions are likely to have been incurred in military service, as the Veteran described surgery which sounded like bilateral myringotomy and possible pressure equalization tubes, which is done for Eustachian tube dysfunction, common in sinus and allergy sufferers.

However, the examiner concluded that the ataxia and balance problems were most likely related to a chronic cerebellar problem, as was documented in a neurology consult request from July 2010, which documented vestibular rehabilitation at Vanderbilt University Medical Center, the results of which indicated hyperactive caloric testing suggestive of central cerebellar disease.  Moreover, available records show a history of alcohol abuse.  Additional records document a history of an MVA in October 1992 when the Veteran was unrestrained in a vehicle which collided with a tractor trailer.  The examiner noted that either the accident or the history of alcohol use could be associated with cerebellar damage, which can cause ataxia and balance problems.  Since there was no evidence of an actual brain infection and no documentation of problems with memory, gait, or balance problems prior to the 1990's, and with other factors as possible etiologies, the examiner concluded it was less likely than not that any cerebellar condition was incurred in the service or due to the surgery reported by the Veteran.

In sum, the evidence establishes that sinusitis and allergic rhinitis with episodic vertigo are etiologically related to service, and therefore service connection for those conditions is warranted.

However, the evidence is against a finding that cerebellar ataxia is etiologically related to service, based on the opinion of the April 2015 VA examiner.  There is no competent medical evidence to refute this conclusion or otherwise link a cerebellar condition to service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a cerebellar condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, service connection for cerebellar ataxia is denied.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a May 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  As noted earlier, attempts were made to retrieve the Veteran's service records, but they were lost in a fire and are not available for review.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for sinusitis and allergic rhinitis with associated episodic vertigo is granted.

Service connection for cerebellar ataxia is denied.


REMAND

With respect to the issue of entitlement to a TDIU, the Board notes that while service connection has been granted for sinusitis and allergic rhinitis with episodic vertigo, the assignment of a rating and effective date for those conditions must be addressed by the AOJ in the first instance.  The assignment and implementation of this rating must be completed before the issue of a TDIU can be adjudicated on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After implementation of the grant of service connection for sinusitis and allergic rhinitis with episodic vertigo, readjudicate the Veteran's claim for entitlement to a TDIU.  If the claim is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


